                            EXHIBIT 2




Case 1:21-cv-00279-TDS-JEP Document 1-2 Filed 04/01/21 Page 1 of 3
Case 1:21-cv-00279-TDS-JEP Document 1-2 Filed 04/01/21 Page 2 of 3
Laytime Calculations
                  Vessel: PACIFIC MERIT                                    C/P Date: 22/05/2020
                    DWT: 63,495.00                                                 By: Giulia Gazola Patricio
                 Voyage: 4                                                Charterer: Bluestone Coal Sales (Roanoke)
                  Fixture: 20201405                                Charterer Contact:
                   Terms: SHINC - SUN. & HOLIDAYS INCL.                  Calculating: Non reversible
   Report Date (GMT): 24/07/2020 19:02


LOADING at NORFOLK

         Cargo: COAL                                                        LOADING Rate: 20,000.00 (MT/Day)
       Quantity: 61,600.000 MT                                             Demurrage Rate: 7,000.00 (USD/Day)
        Terms: SHINC - SUN. & HOLIDAYS INCL.                                 Despatch Rate: 3,500.00 (USD/Day)


Activities
 SU       07/06/2020       00:01      END OF SEA PASSAGE (ESP)
 SU       07/06/2020       00:01      NOR TENDERED
 SU       07/06/2020       12:01      LAYTIME COMMENCED
 WE       10/06/2020       13:56      DEMURRAGE START
 SA       20/06/2020       15:00      ANCHOR AWEIGH
 SA       20/06/2020       18:54      ALL FAST / BERTH:
 SU       21/06/2020       07:50      LOADING COMMENCED / CARGO:
 MO       22/06/2020       13:20      LOADING COMPLETED
 MO       22/06/2020       13:35      LAYTIME COMPLETED
 TU       23/06/2020       04:18      START SEA PASSAGE (SSP)


Deductions
 Day           Start Time                End Time          Description/Remarks           Duration        %       Time Used
 SA          20/06/2020 15:00         20/06/2020 18:54           SHIFTING                00d03:54      100.00     00d03:54
                                                                                   Allowed: 03d01:55     (3.08000000 days)
                                                                              Grace Time: 00d00:00       (0.00000000 days)
                                                                                 Time Used: 15d01:34     (15.06527778 days)
                                                                          Time Deducted: 00d03:54        (0.16250000 days)
                                                                                   Balance: -11d19:45     (-11.82277778 days)
                                                                      Demurrage Amount: 82,759.44 (USD)


Summary

                                                                                           Demurrage Due: 82,759.44 (USD)




                     Case 1:21-cv-00279-TDS-JEP Document 1-2 Filed 04/01/21 Page 3 of 3
